RUIZ, Associate Judge,
concurring in part and dissenting in part.
This case presents a difficult choice on appeal from the trial court’s determination that the best interests of the children require that a parent’s consent to adoption should be waived in order to facilitate their permanent incorporation into an adoptive family. Our review on appeal in these cases is appropriately limited, out of deference to the trial court’s more immediate assessment after a hearing, to whether the trial court’s findings are clearly erroneous, whether the findings amount to clear and convincing evidence, and whether the decision to waive parental consent is an abuse of discretion. See In re L.W., 613 A.2d 350, 359 (D.C.1992).
Our deference to the trial court, however, assumes a careful weighing of all relevant facts by the trial court, and the limitations on our scope of review do not mean that we may overlook clear deficiencies in the trial court’s findings and conclusions. In this case, I have no difficulty affirming the trial court’s waiver of the mother’s consent to adoption with respect to the little boy, Je.G., whose health problems and consequent special needs were substantiated in the record and, as the trial court found, were denied by the parents and carefully and lovingly addressed by the adoption petitioners.1 But there are two children involved in this case. Ja.G., the little girl, is barely mentioned in the trial court’s findings and conclusions. There was no evidence that she had any of her brother’s difficulties requiring specialized care; to the contrary, one of the adoptive parents as well as a social worker, Ms. Holmes, testified that Ja.G. suffered no developmental delays and was in good health when she was removed from her mother’s care at the age of six weeks. The mother subsequently stipulated to neglect because she was unable to find “sanitary housing” for herself and her children. At that time, the mother was told by the social worker assigned to the case that to achieve reunification with her children, she needed to “secure stable housing, stable employment and to continue with individual therapy.”
The only impression that can be gleaned from the judge’s order is that both children were considered as a “unit” and that the special considerations applicable only to Je.G., came to overshadow any individualized consideration of Ja.G.2 As a result, some of the trial court’s generalized findings have a tenuous relationship to the evidence of record as they concern Ja.G. For example, the trial court’s findings about deficiencies in the parents’ interactions during visits with the children did not take into account the reports from Ms. *89Holmes, whom the trial court expressly credited, that though she seemed unable to discipline the children, the mother “engaged and nurtured” the children during her visits and, specifically with respect to Ja.G., that she had “no problem”, interacting with the infant.3 The trial court’s finding that the parents did not satisfactorily complete certain specified tasks during visits, such as changing dirty diapers, is not supported by Ms. Holmes’s testimony that the mother attended the majority of the scheduled visitation sessions over the course of which she “occasionally” had to be prompted to change the children’s diapers, but she eventually did so without any prompting at all. Although Ms. Holmes also testified that she had agreed with changing the goal from family reunification to adoption because of the parents’ denial of the reasons why the children went into foster care and the lack of progress that the mother was making toward reunification, that testimony was accepted unquestioningly, without taking into account that Ms. Holmes admitted on cross-examination that one month before the goal was changed to adoption, she had authored a report to the court stating that the mother was in compliance with the reunification program, was visiting regularly, kept in regular contact with the social worker, appeared to be bonded with her children, had a part-time job, had completed parenting and anger management classes and was undergoing therapy. Another social worker credited by the trial judge, Ms. Liu, also testified that the mother complied the visitation schedule and that, to the extent visits were cancelled, it was not the mother’s fault but rather due to problems at the agency, the foster parents or illness. Finally, although the trial judge found that at the time the children were removed from her care in 2000, the mother lived in a “deplorable, roach-infested apartment” and was homeless and refused referrals to shelters and shelter care throughout the neglect proceedings, the trial judge did not mention at all the apparently undisputed evidence that by the time of the hearing in 2002, the mother was living with her husband in a two-bedroom apartment in Oxon Hill, Maryland, was employed, and was taking care of a nine-month old daughter who, like Ja.G., appears not to have any special needs.
We- have recognized that a parent who is unable to care for a child with special needs might well be able to care for a child who does not require exceptional parental resources. See In re E.H., 718 A.2d 162, 170 (D.C.1998). A termination of parental rights — or its equivalent, waiver of parental consent to adoption — is not a neglect proceeding, where by statute a judge can infer neglect of one child from the abuse of a sibling. See D.C.Code § 16-2801(9)(A)(v) (Supp.2004) (“The term ‘neglected child’ means a child ... who is in imminent danger of being abused and another child living in the same household or under the care of the same parent, guardian, or custodian has been abused; .... ”). In this case, the presumption is that a child’s best interest is to be with her parents, see In re S.G., 681 A.2d 771, 785 (D.C.1990), a presumption that can be overcome only by a high standard of proof — clear and convincing evidence— that the mother’s consent to adoption is being withheld contrary to the child’s best *90interest. Although the trial court recognized the parents’ love for their children, it did not take cognizance of their fundamental liberty interest in preserving the relationship between parent and child, see Santosky v. Kramer, 455 U.S. 745, 753, 102 S.Ct. 1388, 71 L.Ed.2d 599 (1982), and was instead primarily compelled by the wish not to disrupt the child’s successful incorporation into the adoptive family. That is no doubt an important factor, and only benign human concern can be ascribed to the judge who acts on that impulse; but unless it is weighed in conjunction with the other required considerations and the parent’s right to raise a child, preserving a favorable status quo will always conclusively decide the issue against the parent and in favor of adoption. If that is to be the case, I submit that appellate review, undertaken after the die is cast, comes too late to be meaningful. See In re K.M.T., 795 A.2d 688, 690 (D.C.2002) (holding that change in permanency goal from family reunification to adoption is not final or appealable).
In light of the record and the dearth of findings with respect to Ja.G., I cannot say that “the possibility of an erroneous judgment does not lie in equipoise between the two sides.” In re J.G., Jr., 831 A.2d 992, 999 (D.C.2003) (quoting In re K.A., 484 A.2d 992, 996 (D.C.1984)). Therefore, I would remand the case so that the trial judge can make individualized findings and conclusions regarding Ja.G., taking into account the additional and unexpected fact of the death of one of the adoption petitioners after the trial court hearing while the case was pending argument before this court. I come to this conclusion reluctantly and with regret, being mindful of the consternation caused by reopening the case and introducing uncertainty after even more time has passed with the child away from her parents and living in the care of the adoptive family — time during which she has continued to bond with the adoptive family, including her brother, and correspondingly has become more estranged from her parents.4 If the right to appeal means anything, however, these difficult choices must be made. The only effective way to avoid harmful delay and disruption on appeal lies in the trial court’s careful and express consideration.

. Je.G., was bom prematurely, at 25 weeks. A twin sister died in the hospital from lung failure the next day.


. The trial court’s order, for example, at one point implies, contrary to the evidence, that Ja.G., has "special physical, mental and emotional needs.”


. According to Ms. Holmes:
[The mother] would cuddle, she would pick up [Je].G She would play with him. She would engage him in play....
.... She wouldn’t be able to simultaneously interact with Je.G., and Ja.G so after she would engage in play with Je.G., then she would provide attention to Ja.G., which would be to hold her, cuddle her, talk to her.


. The children were found neglected and placed with petitioners in 2000, the mother's right to consent to adoption was waived in 2002, and the appeal was heard in 2004.